Citation Nr: 0809171	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-17 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for coronary 
artery disease, status post coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1964 to September 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which assigned a 30 percent rating for the veteran's 
coronary artery disease, status post coronary artery bypass 
graft.

In February 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

During the February 2008 hearing, the veteran withdrew the 
issue of entitlement to an effective date prior to May 29, 
2002 for the grant of service connection for bilateral 
hearing loss.  He also submitted additional evidence along 
with a waiver of initial RO review in support of his 
increased rating claim.  

The issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

On February 14, 2008, at his Board hearing and prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his claim of entitlement to an effective date prior 
to May 29, 2002 for the grant of service connection for 
bilateral hearing loss; there is no question of fact or law 
remaining before the Board in this matter.





CONCLUSION OF LAW

The veteran has withdrawn his appeal seeking entitlement to 
an effective date prior to May 29, 2002 for the grant of 
service connection for bilateral hearing loss; the Board has 
no further jurisdiction in the matter.  38 U.S.C.A. §§ 
7104(a), 7105(d)(5) (West 2002 & Supp. 2007); 38 C.F.R. § 
20.204 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the veteran's expression of 
intent to withdraw his appeal, no further discussion of the 
impact of the VCAA on this matter is necessary.

Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

At a video conference hearing held on February 14, 2008, the 
veteran indicated that he wished to withdraw his appeal for 
his claim of entitlement to an effective date prior to May 
29, 2002 for the grant of service connection for bilateral 
hearing loss.  The veteran's representative also submitted a 
letter confirming this withdrawal.  Under 38 U.S.C.A. § 
7105(d)(5) (West 2002), the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  A Substantive Appeal may also be withdrawn 
orally, via the veteran or by his or her authorized 
representative, at a hearing.  38 C.F.R. § 20.204 (2007). 

Accordingly, there is no allegation of error of fact or law 
for appellate consideration regarding this claim.  The Board 
does not have jurisdiction to consider an appeal in this 
matter, and the appeal must be dismissed.


ORDER

The appeal for the claim of entitlement to an effective date 
prior to May 29, 2002 for the grant of service connection for 
bilateral hearing loss is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran last received a VA examination in June 2004.  
Since this last VA examination, the veteran has had a cardiac 
catheterization in August 2004.   At his hearing in February 
2008, the veteran indicated that he now has difficulty 
walking more than one block or going shopping with his wife, 
because he tends to become fatigued.  VA is obliged to afford 
a veteran a contemporaneous examination where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Further, the Board notes that Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 2008) requires that, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).   Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.

The Board also notes that it appears that the veteran may not 
have been informed of the requirements set by the United 
States Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board will therefore 
direct the RO to provide the veteran with proper notice as 
required by the Veterans Claims Assistance Act of 2000.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2007), including an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

2.  Afford the veteran the appropriate VA 
examination to determine the extent and 
severity of his disability.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination 
report.  

Exercise stress testing should be 
conducted, and the examiner should 
indicate whether dyspnea, fatigue, angina, 
dizziness, or syncope are produced at 
workloads of (1) three or less METs, (2) 
greater than three, but less than five 
METs, (3) greater than five, but less than 
seven METs, (4) greater than seven, but 
less than ten METs, or (5) greater than 
ten METs.  If a laboratory determination 
of METs by exercise stress testing cannot 
be done for medical reasons, the examiner 
should provide an estimate of the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, or 
syncope.  The examiner also should 
indicate whether the veteran's cardiac 
condition requires continuous medication; 
whether there is evidence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X- 
ray; whether there is evidence of chronic 
congestive heart failure; whether there is 
evidence of acute congestive heart failure 
within the last year and, if so, whether 
there was more than one episode; and 
whether there is any left ventricular 
dysfunction and, if so, whether the 
ejection fraction is (1) less than 30 
percent, (2) 30 to 50 percent, or (3) more 
than 50 percent.

3.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
which includes 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2007).  The veteran 
should also be afforded the appropriate 
opportunity to respond thereto. 

The matter should then be returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


